UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7341




In Re:   JULIAN EDWARD ROCHESTER,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:97-cv-03924-HMH)


Submitted:   December 7, 2007          Decided:    December 27, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julian Rochester, a South Carolina inmate, petitions this

court for a writ of mandamus seeking an order directing the

district court to rule on outstanding motions to reopen in three of

Rochester’s      cases.      Additionally,         Rochester     seeks      recusal    of

various district court and Fourth Circuit judges.

            Rochester mistakenly believes that there are outstanding

motions in any of the three cases.                In Rochester v. South Carolina

Dep’t of Corrections, No. 2:97-cv-03924-HMH (D.S.C.), the district

court denied Rochester’s motion to reopen by order entered on

October    26,   2004.      In    Rochester       v.   South     Carolina     Dep’t    of

Corrections, No. 2:98-00146-WBT (D.S.C.), the district court denied

Rochester’s motion to reopen by order entered on September 10,

2003.      Finally, there is no record in the district court of

Rochester’s having filed any motion to reopen in Rochester v. USA,

No.   2:03-cv-01736-HMH       (D.S.C.).            Rochester     therefore     is     not

entitled    to    mandamus       relief    with     respect      to   the    allegedly

outstanding motions.

            We    note    that    Rochester        failed   to    allege     with     any

particularity the extrajudicial bias necessary to warrant recusal

of any judge.      See In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).

Accordingly, he is not entitled to the relief sought.

            Because Rochester is not entitled to the extraordinary

remedy of mandamus, see Kerr v. United States Dist. Court, 426 U.S.


                                          - 2 -
394, 402 (1976), we deny the motion for leave to proceed in forma

pauperis and dismiss the mandamus petition.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before us and argument would not aid the

decisional process.



                                                PETITION DISMISSED




                              - 3 -